300 F.2d 760
Francis L. HARNEY, Jr., Defendant, Appellant,v.UNITED STATES of America, Appellee.Charles H. LAWTON, Jr., Defendant, Appellant,v.UNITED STATES of America, Appellee.James S. O'CONNELL, Defendant, Appellant,v.UNITED STATES of America, Appellee.
Nos. 5956-5958.
United States Court of Appeals First Circuit.
March 30, 1962.

Stanley H. Rudman, Boston, Mass., for Francis L. Harney, Jr., on motion to dismiss indictment.
John M. Russell and Lawrence R. Cohen, Boston, Mass., for Charles H. Lawton, Jr., on motion to dismiss indictment.
C. Keefe Hurley and Earle C. Cooley, Boston, Mass., for James S. O'Connell on motion to dismiss indictment.
W. Arthur Garrity, Jr., U.S. Atty., and Paul A. M. Hunt, Asst. U.S. Atty., for appellee on memorandum in opposition.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit Judges.
PER CURIAM.


1
The appellants were found guilty by a jury and sentenced in the court below for conspiracy to defraud the United States in violation of Title 18 U.S.C. 371 with respect to the valuation of lands taken for public highway purposes.  They appealed to this court and now, while their appeals are pending and before argument, they have moved that the indictments under which they were tried be dismissed.  The ground for this extraordinary action asserted in the motions is that the post-conviction activities of the Special Subcommittee on the Federal-Aid Highway Program of the Committee on Public Works of the United States House of Representatives, the so called 'Blatnik Committee,' and the wide-spread publicity given thereto, has, consciously or unconsciously, so influenced and prejudiced the judges of this court against them that they have been deprived forever of their constitutional right to have their appeals decided by a fair minded, unbiased court.


2
It is enough to say that on these appeals this court is concerned with questions of law and that we entertain no doubt at all of our capacity fairly and impartially to decide whatever questions of that nature may come before us on these appeals uninfluenced by the publicity attendant upon the activities of the 'Blatnik Committee.'


3
Orders will be entered denying the motions.